Exhibit TAX MATTERS AGREEMENT By and Between THE BRINK’S COMPANY and BRINK’S HOME SECURITY HOLDINGS, INC. Dated as of [ ], 2008 TABLE OF CONTENTS Page ARTICLE I Definition of Terms ARTICLE II Allocation of Tax Liabilities SECTION 2.01. General Rule 9 SECTION 2.02. Allocations of Taxes 9 SECTION 2.03. Certain Transaction and Other Taxes 9 ARTICLE III Proration of Tax Items ARTICLE IV Preparation and Filing of Tax Returns SECTION 4.01. General 10 SECTION 4.02. Brink’s Responsibility 10 SECTION 4.03. BHS’s Responsibility 11 SECTION 4.04. Tax Accounting Practices 11 SECTION 4.05. Consolidated or Combined Tax Returns 11 SECTION 4.06. Right To Review Tax Returns 12 SECTION 4.07. BHS Carrybacks and Claims for Refund 12 SECTION 4.08. Apportionment of Earnings and Profits and Tax Attributes 12 ARTICLE V Tax Payments SECTION 5.01. Payment of Taxes With Respect to Tax Returns Reflecting Taxes of the Other Company 13 SECTION 5.02. Indemnification Payments 14 ARTICLE VI Tax Benefits SECTION 6.01. Tax Refunds in General 14 SECTION 6.02. Timing Differences and Reverse Timing Differences 14 SECTION 6.03. BHS Carrybacks 15 ARTICLE VII Tax-Free Status SECTION 7.01. Tax Opinions/Rulings and Representation Letters 16 SECTION 7.02. Restrictions on BHS 16 SECTION 7.03 Liabilityfor Tax-Related Losses 19 ARTICLE VIII Assistance and Cooperation SECTION 8.01. Assistance and Cooperation 20 SECTION 8.02. Income Tax Return Information 21 SECTION 8.03. Reliance 21 ARTICLE IX Tax Records SECTION 9.01. Retention of Tax Records 22 SECTION 9.02. Access to Tax Records 22 ARTICLE X Tax Contests SECTION 10.01. Notice 22 SECTION 10.02. Control of Tax Contests 22 ii ARTICLE XI Effective Date; Termination of Prior Intercompany Tax Allocation Agreements ARTICLE XII Survival of Obligations ARTICLE XIII Treatment of Payments; Tax Gross Up SECTION 13.01. Treatment of Tax Indemnity and Tax Benefit Payments 23 SECTION 13.02. Tax Gross Up 24 SECTION 13.03. Interest Under This Agreement 24 ARTICLE XIV Disagreements ARTICLE XV Late Payments ARTICLE XVI Expenses ARTICLE XVII General Provisions SECTION 17.01. Addresses and Notices 26 SECTION 17.02. Binding Effect 26 SECTION 17.03. Waiver 26 SECTION 17.04. Severability 26 SECTION 17.05. Authority 27 SECTION 17.06. Further Action 27 SECTION 17.07. Integration 27 SECTION 17.08. Construction 27 iii SECTION 17.09. No Double Recovery 27 SECTION 17.10. Counterparts 27 SECTION 17.11. Governing Law 28 SECTION 17.12. Jurisdiction 28 SECTION 17.13. Amendment 28 SECTION 17.14. BHS Subsidiaries 28 SECTION 17.15. Successors 28 SECTION 17.16. Injunctions 28 iv Table of Contents TAX MATTERS AGREEMENT (this “Agreement”) entered into as of [ ], 2008, by and between THE BRINK’S COMPANY, a Virginia corporation (“Brink’s”), and BRINK’S HOME SECURITY HOLDINGS, INC., a Virginia corporation and a wholly owned subsidiary of Brink’s (“BHS”). WHEREAS the Board of Directors of Brink’s has determined that it is in the best interests of Brink’s and its shareholders to completely separate the BHS Business (as defined below) from Brink’s; WHEREAS, as of the date hereof, Brink’s is the common parent of an affiliated group of corporations, including BHS, which has elected to file consolidated Federal income tax returns; WHEREAS Brink’s and BHS have entered into the Separation and Distribution Agreement (as defined below), pursuant to which Brink’s agreed to contribute and otherwise transfer to BHS, and BHS agreed to receive and assume, the assets and liabilities then associated with the BHS Business as described therein; WHEREAS Brink’s intends to distribute to shareholders of Brink’s all the outstanding shares of BHS Common Stock; WHEREAS, pursuant to the Distribution (as defined in the Separation and Distribution Agreement), BHS and its subsidiaries will cease to be members of the affiliated group (as that term is defined in Section 1504 of the Code (as defined below)) of which Brink’s is the common parent; and WHEREAS the Companies (as defined below) desire to provide for and agree upon the allocation between the Companies of liabilities for Taxes (as defined below) arising prior to, as a result of, and subsequent to the Distribution, and to provide for and agree upon other matters relating to Taxes. NOW, THEREFORE, in consideration of the mutual agreements contained herein, the Companies hereby agree as follows: ARTICLE I Definition of Terms For purposes of this Agreement (including the recitals hereof), the following terms have the following meanings, and capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Separation and Distribution Agreement: “Accountant” shall have the meaning set forth in Section 8.02(c). “Accounting Cutoff Date” means, with respect to BHS, any date as of the end of which there is a closing of the financial accounting records for BHS. Table of Contents “Active Trade or Business” means the active conduct (within the meaning of Section 355(b) of the Code and the regulations thereunder) by BHS of the BHS
